DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 4, 6 – 14, and 16 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lee et al (US 2019/0116381) in view of Chang et al (US 2019/0306494), teaches an image decoding method performed by an image decoding apparatus, the method comprising: deriving an intra prediction mode of a current block based on one or more MPM lists; selecting a reference sample line from among a plurality of reference sample lines adjacent to the current block; configuring a reference sample for intra prediction of the current block based on the selected reference sample line; and generating a prediction block of the current block by performing intra prediction for the current block based on the intra prediction mode and the reference sample, wherein  the reference sample line is selected from among the plurality of reference sample lines based on a reference sample line indicator indicating one among the plurality of reference sample lines adjacent to the current block in response that the upper boundary of the current block is not the upper boundary of the current CTU.  However, the closest prior art does not teach a first reference sample line immediately adjacent to the current block is selected as the reference sample line in response that an upper boundary of the current block is an upper boundary of a current Coding Tree Unit (CTU) comprising the current block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.